DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 12 has been renumbered --2--.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the building structure (claims 1-2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: an area segregation device (claim 1) and a first area segregation device (claims 2-3).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terminology “area segregation device” is not included in the written description.  The structure intended to correspond to this phrase is undefined and, thus, unclear.  Thus, claims 1-3 are unclear.
In claim 1, line 8; and in claims 2-3, lines 9-10 of each, “the area segregation component” should be preceded by --of--.
Claim 2, lines 17-18, “the at least first area segregation device” lacks antecedent basis in the claim.  Note, only “a first area segregation device” is previously recited.
Claim 3, lines 17-18, “the at least one area segregation component” lacks antecedent basis in the claim.  Note, only “an area segregation component” is previously recited.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0059990 to Adrain.
Re: claims 1-2, Adrain discloses the claimed invention including an area segregation system, comprising: a first area segregation device, comprising: an area segregation component in a form of a curtain 310, e.g., Fig. 6, of a flexible material, ¶ [0043], having a proximal end, a distal end and opposing lateral edges (as shown); one or more weighted structures 325 attached to the distal end of the area segregation component, ¶ [0044]; a roller, ¶ [0041], that is configured for attachment of the proximal end of the area segregation component (as shown), the roller being further configured to store the area segregation component in a retracted configuration (at least partially as shown—curtain 310 rolls up as well), and to facilitate extension [of] the area segregation component (310 rolls down as well); and at least one motor 208, e.g. Fig. 4, mechanically engaged with the roller to rotate the roller to drive at least one of extension and retraction of the area segregation component (see also, “reel cord 330 may also be pneumatically or automatically driven,” ¶ [0044]), the first area segregation device being configured as an integral unit for mounting at an elevated position in a building structure, ¶ [0043]; at least one detector 204, e.g., Fig. 4, for detecting one or more triggering events; a processor 202 that is configured to communicate with the at least one detector and the at least one motor of the at least one first area segregation device (as shown); at least one of analyze, isolate or localize (at least “analyze” of which being inherent to processor 202) the detected one or more triggering events based on a signal received from the at least one detector; and send a first signal for actuation of the at least one motor to extend the area segregation component of the first area segregation device when the processor determines that the one or more triggering events is of a nature that extension of the at least one area segregation component of the first area segregation device is warranted.
Re: method claim 3, in view of the structure disclosed by Adrain, the method for area segregation is inherent, since it is the normal and logical manner in which the device operates.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 5, and 12 of U.S. Patent No. 11,125,537.  Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed recitations can be found within the patented claims.
For example, patent claim 1, at col. 16, lines 65-67 (e.g., 16:65-67), requires identically to instant claim 1, lines 2-3, while patent claim 1, 17:1-12, is nearly identical to instant claim 1, lines 4-12, deleting “a building structure” therefrom.  Patent claim 5 requires the language of instant claim 2, akin to claim 1, and further requires at least one detector, 17:66-67, a processor, 18:1-3, identically configured, id., 4-6, and sending a first signal, id., 7-11.  While it could be argued that the instant claims do not require all the structure of the patented claims, i.e., are broader, it must be noted that the patented claims meet all the limitations of the instant claims.  That such include other structure is irrelevant.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Jul-22